 ROEMER INDUSTRIES, INC.63Roemer Industries,Inc. and United Steelworkers ofAmerica,AFL-CIO.Case 6-CA-6441July 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn April27, 1973,Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding.Thereafter,Respondent,Roemer In-dustries, Inc., filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.and (3) of the National Labor Relations Act, as amended(herein referred to as the Act), by discriminatorily discharg-ing and refusing to reinstate Edward Rimko and John Saulbecause they had engaged in concerted activities with otheremployees for the purpose of mutual aid and protection andby such acts had discriminated in regard to the hire ortenure or terms or conditions of employment of its employ-ees thereby discouraging membership in labor organiza-tions.Respondent in its answer filed on February 9, 1973, de-nied having violated the Act and averred that Edward Rim-ko and John Saul had not been discharged but had quit theiremployment on or about October 13, 1972.2The issues involved are whether Respondent violatedSection 8(a)(1) or (3) of the Act by discriminatorily dis-charging and denying reinstatement to Edward Rimko andJohn Saul.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in this case and from my observa-tion of the witnesses, and after due consideration of the oralargument made by the General Counsel and the brief filedby the Respondent, I hereby make the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Roemer Industries, Inc.,Sharon, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined the recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON,Administrative Law Judge: Thiscase was heard at Pittsburgh,Pennsylvania,on March 15,1973, pursuant to an amended charge filed on January 30,1973,' bythe United Steelworkers of America,AFL-CIO(herein referred to as the Union),and a complaint issued onJanuary 31, 1973.The complaint alleged that Roemer Industries,Inc. (here-in referred to as the Respondent),violated Section 8(a)(1)'The originalcharge wasfiled on December I, 1972FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation with its princi-pal office and plant located at Sharon, Pennsylvania, isengaged in the business of the manufacturing of industrialname plates. During the 12-month period preceeding Janu-ary 31, 1973, Respondent shipped goods and products val-ued in excess of $50,000 from its Sharon plant directly topoints located outside the State of Pennsylvania and inaddition received goods and materials valued in excess of$50,000 directly from outside the State of Pennsylvania.Respondent admits, and I find that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that the United Steel-workers of America,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.WalkoutOn October 13, Respondent's employees Robert Sanata,Dallas Oliver, Gary Wilson, Cal Kupinski, McQuiston, andthe two discriminatees John Saul and Edward Rimko tooktheir lunchbreak 3 in the stockroom.Grace Greenawalt, who is Respondent's vice presidentand general manager, having an occasion to visit the stock-2All the dates referred to are in 1972unless otherwisestated.3The lunchbreak was from 12 noon to 12:30 p.m205 NLRB No. 25 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom immediately after the lunchbreak that day observedthe steel piles in the room were disheveled and the materialswhich were paper interleaved were marked and appeared tohave been trampled upon. After McQuiston, who had ac-companied Greenawalt, in response to her inquiries con-cerning what had happened, advised Greenawalt that therehad been a lot of horseplay in the stockroom during thelunchbreak, she gave instructions for those employees whohad used the stockroom during the lunchbreak to assemblethere.Upon their reporting, Greenawalt asked them whohad damaged the metal, whereupon no one replied. Accord-ing to Saul and Rimko, Greenawalt informed them if no onetold her who did it she was going to send them all home.Greenawalt then instructed each employee to resume thepositions which they had occupied during the lunchbreak,which they did. Saul and Rimko, whose testimonies werecorroborated by Sanata, testified that after the positionswhich they had occupied had been confirmed Greenawaltinstructed them to return to work, whereupon they left theroom and returned to work. Frances Shaw another employ-ee working nearby testified she observed Saul and Rimkoleave the stockroom before the other employees. Sanatatestified that after Saul and Rimko had been excused Gree-nawalt again asked Wilson, Oliver, and himself who haddamaged the metal. When no one answered Greenawalttold them to go home until they could learn how to beresponsible for other people's property.Greenawalt's version of the conversation was that whenthe employees had resumed their positions she told Oliver,Sanata, and Wilson, who had been sitting in the area whereshe had observed the damaged metal, they were fired andto punch their timecards and leave. She repeated her in-structions when they did not respond. Greenawalt statedshe then instructed the other employees including Rimkoand Saul that they were not involved and for them to reportback to their work areas. Delbert Rupe, who was a diesetter-press operator and had been asked by Greenawalt towitnessthe conversation, corroborated her testimony.While I credit the versions of Saul, Rimko, and Sanata,partially corroborated by Shaw who had observed Saul andRimko leave the stockroom first, the fact Oliver, Sanata,and Wilson were instructed to leave the plant while Saul andRimko were instructed to return to work is really not disput-ed.Sanata, Wilson, and Oliver then got their coats and lunchbuckets and left the plant.Saul testified that when he observed Sanata getting readyto leave the plant, he inquired whether Greenawalt wassending him home. After Sanata had informed him thatWilson, Oliver, and himself were being sent home, he toldSanata he was leaving too because he didn't think it was fair.Icredit Saul's testimony which was corroborated by Sanata.Saul stated after talking with Sanata that he informedRimko he was leaving because Oliver, Sanata, and Wilsonwere being sent home, whereupon Rimko replied he wasgoing to leave with him. According to Rimko, after Saul hadtold him he was leaving because Greenawalt had sent Sana-ta,Oliver, and Wilson home and didn't think it was fair, hetold Saul he was also leaving. I credit the testimonies of bothSaul and Rimko concerning their reasons for leaving theplant.Saul and Rimko, who were scheduled to work until 4p.m., then punched their timecards and left the plant with-out telling any of the Respondent's officials or supervisorswhy they were leaving. Greenawalt, who they stated theysaw as they were leaving the plant, acknowledged seeingSaul and Rimko with their coats leaving the plant a fewminutes after Wilson, Sanata, and Oliver had left the plant.B.The Discharges of Saul and RimkoOn Monday morning, October 16, Saul and Rimko testi-fied they reported to the plant to return to work.Sanata,Wilson, and Oliver were also there. However, the timecardsof Saul and Rimko as well as the other three employees werenot in the rack. Rimko and Sanata testified that Greenawaltapproached the five employees, asked what they were doingthere, and told them they did not work there anymore.Frances Shaw, who overheard the conversation, and Saul,although unable to recall Greenawalt's exact words, sub-stantially corroborated the testimonies of Rimko and Sana-ta.When Sanata inquired about getting paid Greenawaltinformed them to come back at 10 a.m.Greenawalt's version was that on the morning of October16, she observed Sanata, Wilson, Oliver, Rimko, and Saulreporting in for work. She went over and told Wilson, Oli-ver, and Sanata they had been fired on Friday and statedtoRimko and Saul "You two walked off the job and Ithought you had quit," whereupon neither Rimko or Saulmade any comment. When Oliver asked for his check Gree-nawalt looked at Rimko and Saul and asked them if theywanted their checks. They replied they did. Greenawalt theninformed the employees their checks would be ready at10:30 a.m.Icredit the testimonies of Rimko and Sanata, corroborat-ed by Saul and Shaw, rather than Greenawalt's version andfind that Greenawalt informed both Rimko and Saul theydid not work there any more. Greenawalt acknowledgedthey had reported in for work and their timecards were notin the rack. Apart from my observation of thewitnesses Ido not find plausible, as discussedinfra,Greenawalt's con-tention that Saul and Rimko had quit theirjobs on October13C. Analysisand ConclusionsGeneral Counsel contends the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discharging and refusingto reinstate Edward Rimko and John Saul because they hadengaged in concerted activities with other employees for thepurpose of mutual aid and protection, and by such acts haddiscriminated in regard to the hire or tenure or terms orconditions of employment of its employees, thereby dis-couraging membership in labor organizations. Respondentdenied having violated the Act or terminating Rimko orSaul and asserted both employees had quit their jobs.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 4 of the Act.Section 7of the Act providesas followsEmployeesshall have the right to self-organization, to form,join, or ROEMER INDUSTRIES, INC.The protection afforded employees by this section ex-tends to employees concertedly engaged in walkouts andwork stoppages to protest against an employer's dischargesof their fellow employees.N.L.R.B. v. Phaostron Instrumentand Electronic Co.,344 F.2d 855, 858 (C.A. 9, 1965);N.L.R.B. v. J. Mitchko, Inc.,284 F.2d 573, 576 (C.A. 3, 1960);N.L.R B. v. Solo Cup Company,237 F.2d 521, 526 (C.A. 8,1956);N L R.B. v. J I Case Company, Bettendorf Works,198 F.2d 919, 922 (C.A. 8), cert. denied 345 U.S. 917.To be entitled to such protection, employees engaged inconcerted activities do not first have to make a demandupon the employer to remedy a condition they find objec-tionable.N. L. R. B v. Washington Aluminum Company, Inc,370 U.S. 9 (1962). Further,it isnot necessary to establish theemployer has actual knowledge its employees are engagedin a protected work stoppage.Electromec Design and Devel-opment Co., Inc,168 NLRB 763, enfd. 409 F.2d 631 (C.A.9, 1969);N.L.R.B. v. Pioneer Plastics Corp.,379 F.2d 301(C.A. 1, 1967), cert. denied 389 U.S. 929 (1967).Applying these principles, the evidencesupra,establishedafter the employees who had been questioned as a group byGreenawalt had refused to disclose those employees amongthem responsible for having caused the damage to the met-al, three of them, Oliver, Sanata, and Wilson were senthome. Saul and Rimko, who were included in the groupquestioned but had returned to work as instructed uponlearning of the action taken against the three employees,discussed the matter with each other and decided to leavewith them and did so. This evidence clearly established bothSaul and Rimko together had walked off their jobs in pro-testof the action taken against Oliver, Sanata, and Wilsonand were therefore engaged in concerted activities withinthe meaning of Section 7 of the Act. When they attemptedto return to work on October 16, they were informed byRespondent they did not work there anymore.Contrary to Respondent's assertion neither Saul or Rim-ko quit their jobs by leaving work on October 13. While noreason was given by them for leaving, Greenawalt admittedobserving them leave the plant immediately after the otherthree employees who were questioned with them about thedamaged metal, which all of them had denied causing, hadbeen sent home by her. Under these circumstances, a rea-sonable basis was established for Greenawalt to infer thatSaul and Rimko, who never informed the Respondent theywere quitting their jobs, had together walked off their jobsto protest the action taken against their fellow employees,in a matter in which they themselves had been involved.Regardless of these circumstances upon which knowledgeof the reason for their action could reasonably be inferred,any doubt entertained by Greenawalt concerning whetherthey had quit their jobs was disproved by her own admis-sionsthey had reported to work on October 16 and theirtimecards had been removed from the rack.assist labor organizations,to bargaincollectivelythrough representa-tives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and shall also have the right to refrain from any or all such activitiesexcept to the extent that such rightmay be affectedby an agreementrequiring membership in a labor organization as a conditionof employ-ment as authorized in section 8(a)(3)65Therefore for the reasons stated, I find the General Coun-sel has established by a preponderance of the evidence thatSaul and Rimko were discharged by Respondent for theirhaving engaged in concerted activities protesting the actiontaken against Oliver, Sanata, and Wilson and Respondentthereby violated Section 8(a)(1) of the Act.5The only remaining issue is whether Respondent alsoviolated Section 8(a)(3) of the Act by discharging and refus-ing to reinstate Rimko and Saul. Section 8(a)(3) of the Actprovides in pertinent part "It shall be an unfair labor prac-ticesfor an employer . . . by discrimination in regard tohire or tenure of employment or any term or conditions ofemployment to encourage or discourage membership in anylabor organization:...." The General Counsel's theory asexpressed in oral argument in that Respondent by terminat-ing employees for having engaged in concerted activitiesalso violated Section 8(a)(3) of the Act because it had achilling effect on any type of union activity at the plant.Absent, as here, any evidence of union activities amongRespondent's employees, and having found Rirnko andSaul were discriminatorily discharged for having engaged inconcerted activities, I do not find that a sufficient basis hasbeen established to prove Respondent also violatedSection8(a)(3) of the Act by discharging or refusingto reinstateRimko and Saul.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce and tend to leadto labor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Roemer Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.United Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Edward Rimko and John Saul on orabout October 16, 1972, and refusing to reinstate them fortheir having engaged in concerted activities for purposes ofmutual aid and protection, Respondent has interfered with,restrained, and coerced them in the exercise of their rightsguaranteed by Section 7 of the Act and has thereby engagedin unfair labor practices proscribed by Section 8(a)(1) of theAct.4.Respondent by discharging and refusing to reinstateEdward Rimko and John Saul did not violate Section8(a)(3) of the Act.5Having been discriminatorily discharged for engaging in concerted activ-ities while engaged in such activities it is not necessary to find asRespondenturges in itsbrief that Saul and Rimko must first havemade an unconditionaloffer to return to work However, I find they did report to work on October16 as Greenawalt admitted and their return was not conditional upon thereinstatementof the other three employees 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)of the Act, I shall recommend that it cease and desist there-from and to take certain affirmative action to effectuate thepolicies of the Act. Accordingly, the Respondent shall beordered to immediately reinstate Edward Rimko and JohnSaul to their former jobs or, if those jobs no longer exist, tosubstantially equivalentjobs without prejudice to their sen-iority and other rights and privileges, and to make themwhole for any loss of earnings and compensation they mayhave suffered because of the illegal discrimination againstthem in their employment. Backpay shall be computed inaccordance with the formula and methods prescribed by theBoard inF.W.Woolworth Company,90 NLRB 289, andpayment of 6-percent interest per annum shall be computedin the manner prescribed by the Board inIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent, Roemer Industries, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging concerted activities of its employeeswithin the protection of Section 7 of the Act by discharging,or in any other manner discriminating against, an employeeor employees for engaging in such activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights under Section 7 of the Act to engage in concertedactivities for their mutual aid and protection, or to refrainfrom such activities, except to the extent such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a)(3) of the Act, as amended by the Labor-Man-agement Reporting and Disclosure Act of 1959.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act-(a)Offer immediate reinstatement to Edward Rimko andJohn Saul to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of pay or other compensation theymay have suffered by reason of the discrimination againstthem, in the manner set forth in that portion of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, personnel recordsand reports, and all other records necessary to analyze anddetermine the amount of backpay due under the terms ofthis Order.(c)Post at its Sharon, Pennsylvania, facilities, copies ofthe attached notice marked "Appendix." ' Copies of saidnotice, on forms furnished by the Regional Director forRegion 6, shall, after being duly signed by the Respondent'sauthorized representative, be posted immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleged unfair labor practices notspecifically found herein.6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes7 In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminate againstour employees for engaging in concerted, protected activi-ties for the purpose of mutual aid or protection.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of theirright under Section 7 of the Act, to engage in concertedactivities for their mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentin accordance with Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer Edward Rimko and John Saul immediateand full reinstatement to their former jobs or if those jobsno longer exist, substantially equivalent jobs without preju-dice to their seniority and other rights and privileges previ-ously enjoyed and WE WILL make them whole for any lossof earnings they may have suffered as a result of the discri-mination against them.ROEMER INDUSTRIES, INC(Employer) ROEMER INDUSTRIES,INC.67DatedByThisnotice must remain posted for 60 consecutive days(Representative)(Title)from the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-This is an official notice and must not be defacedbyedto the Board'sOffice,1536 Federal Building,1000 Liber-anyone.tyAve.,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.